                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NORTH DAKOTA

United States of America,             )
                                      )       ORDER (AMENDED) GRANTING MOTION
                Plaintiff,            )       FOR FURLOUGH
                                      )
       vs.                            )
                                      )
Aaron James Wounded Face,             )       Case No.: 1:19-cr-210
                                      )
                Defendant.            )


       Before the Court is defendant’s Motion for Furlough. (Doc. No. 19). Defendant asks that he

be temporarily released to attend a chemical dependency evaluation at the Parshall Resource Center

in Parshall, North Dakota, to explore the possibility of future treatment.

       After reviewing the motion, Court orders that defendant’s motion (Doc. No. 19) be

GRANTED. Defendant is to be released from the Heart of America Correctional and Rehabilitation

Center (“HACTC”), in Rugby, North Dakota, on Wednesday, December 11, at 6:00 a.m. to his

mother, Annie Starr, so that she may transport him directly to Parshall, North Dakota, for the sole

purpose of a chemical dependency evaluation at the Parshall Resource Center. After defendant’s

evaluation, he must return directly to HACTC, and in no event returning later than 5:00 p.m. that

same evening.

       During his furlough, Defendant must not consume any alcohol or controlled substance. He

must not commit any local, state, or federal crime. Additionally, he must execute a release of

information at Parshall Resource Center so that his information may be shared with the United States

Probation Office.




                                                 1
IT IS SO ORDERED.

Dated this 9th day of December, 2019.

                                            /s/ Clare R. Hochhalter
                                            Clare R. Hochhalter, Magistrate Judge
                                            United States District Court




                                        2
